                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

 3M COMPANY,                                   :
                                               :
                           Plaintiff,          :       Case No.: 1:20-cv-4515-SCJ
                                               :
        v.                                     :
                                               :
 ADDIAN, INC., UNITED GLOBAL                   :
 ALLIANCE AND QANEX, INC.                      :
                                               :
                           Defendants.         :
                                               :

                           NOTICE OF DEPOSITION OF QANEX, INC.


       PLEASE TAKE NOTICE that, pursuant to Rules 26 and 30(b)(6) of the Federal Rules of

Civil Procedure, Plaintiff 3M Company, by its undersigned attorneys, will take the deposition upon

oral examination of Qanex, Inc. on Monday, December 21, 2020, at 10:00 a.m. CST, and

continuing from day to day until completed, via video conference, before an officer duly authorized

to administer oaths. The deposition will be recorded by a court reporter. The witness will appear

at via Zoom. The deposition will be taken on the attached topics and be valid for all purposes

provided and contemplated by the Federal Rules of Civil Procedure.

                                         DEFINITIONS

       The following uniform definitions apply to the Deposition Topics below:

       1.       “Communication” means the transmittal of information (in the form of facts, ideas,

inquiries or otherwise).

       2.      “Document” is defined to be synonymous in meaning and equal in scope to the

usage of the term “documents or electronically stored information” in Fed. R. Civ. P. 34(a)(1)(A).

A draft or non-identical copy is a separate document within the meaning of this term.
                                                   1
         3.     “Defendants,” “You,” “Your,” or “Qanex” refers to any or all of: (a) Defendant

Qanex, Inc. and (b) United Global Alliance’s officers, directors, employees, partners, corporate

parent, subsidiaries, agents, affiliates or anyone else acting on your behalf.

         4.    “3M” refers to any or all of (a) Plaintiff 3M Company and (b) 3M’s officers,

directors, employees, partners, subsidiaries, agents, or affiliates.

         5.     “Person” means as any natural person or any legal entity, including, without

limitation, any business or governmental entity or association.

         6.    “All,” “any,” and “each” shall each be construed as encompassing any and all.

         7.    The connectives “and” and “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of the discovery request all responses that

might otherwise be construed to be outside of its scope.

         8.    Number. The use of the singular form of any word includes the plural and vice

versa.

         9.    “Complaint” refers to the Complaint Plaintiff filed on November 4, 2020 and any

amended or superseding pleadings filed thereafter.

         10.   “Include,” “including,” and the like means including without limitation.

                                      DEPOSITION TOPICS

         1.    Your efforts to sell, broker sales for, or otherwise engage in commercial

transactions regarding 3M N95 respirators in 2020.

         2.    All efforts by You to enter into an agreement with the State of North Carolina for

the sale of 3M N95 respirators.

         3.    All Documents You produced in response to 3M’s First Set of Requests for

Production served in this matter.



                                                   2
       4.      Documents and Communications, whether written or electronic, between any

of United Global Alliance, Qanex, Inc., Addian, Inc., Media Fulfillment, Bachir Diagne,

Thomas Wolworth, Adam Wolworth, Two Canoes, LLC, A. Obvious, LLC, Okeanos

Group, and/or Nathan Kamelhar related to the procurement, sourcing, importation, sale,

offer to sell, purchase, return or other actions involving 3M branded disposable

respirators.

       5.      Documents and Communications, whether written or electronic, or any

purchase orders, contracts, agreements, invoices, bills of lading, or other documents

between United Global Alliance, Qanex, Inc., and any alleged distributor of 3M branded

respirators regarding the procurement, sourcing, importation, sale, offer to sell, purchase,

return or other actions involving 3M branded disposable respirators.

       6.      Documents or Communications, whether written or electronic, regarding,

pertaining to, or otherwise referencing the approximately 280,000 3M branded disposable

respirators delivered to the North Carolina Division of Emergency Management (NCEM)

in late August/early September 2020, including, but not limited to, any communications

and records pertaining to the rejection and return of those respirators by NCEM and the

location and party to which those respirators should be returned by NCEM.

       7.      Documents or Communications , whether written or electronic, regarding,

pertaining to, or otherwise referencing the disposition of the approximately 280,000 3M

branded disposable respirators returned by NCEM to Defendants on or about September

21, 2020.



                                             3
       8.      Documents and Communications sent by You to any person or entity referencing

any “3M” distributor.

       9.      The locations and addresses of all past and current Qanex offices and facilities,

including in and outside of the United States.

       10.     The locations, addresses, and names of all Qanex employees.

       11.     The location, addresses, and current balances of Qanex’s bank accounts.

       RESPECTFULLY SUBMITTED, this, the 16th day of December, 2020.

                                             V. Phillip Hill IV (GB# 637841)
                                             Gordon Rees Scully Mansukhani, LLP
                                             55 Ivan Allen Junior Boulevard Northwest
                                             Suite 750
                                             Atlanta, GA 30308
                                             Telephone: 404-978-7302
                                             Email: phill@grsm.com

                                             and

                                             /s/ J. William Manuel
                                             J. William Manuel (admitted pro hac vice)
                                             Bradley Arant Boult Cummings LLP
                                             One Jackson Place, Suite 1000
                                             188 E. Capitol Street
                                             Jackson, MS 39201
                                             Telephone: 601-948-8000
                                             Email: wmanuel@bradley.com

                                             Attorneys for 3M Company




                                                 4
                                   CERTIFICATE OF SERVICE

        I hereby certify that I have caused a copy of the above and foregoing document to be filed

with the Clerk of the Court using the EM/ECF Filing System which sends notification of such

filing to all counsel of record.

        THIS, the 16th day of December, 2020.

                                                     /s/ J. William Manuel
                                                     J. William Manuel




                                                5
